Name: Commission Regulation (EC) No 1598/95 of 30 June 1995 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  prices;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R1598Commission Regulation (EC) No 1598/95 of 30 June 1995 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector Official Journal L 151 , 01/07/1995 P. 0001 - 0009COMMISSION REGULATION (EC) No 1598/95 of 30 June 1995 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Article 15 (4) thereof, Whereas, from 1 July 1995, Council Regulation (EEC) No 804/68 subjects imports of one or more of the products covered by the said Regulation to the payment of an additional duty where certain conditions resulting from the Agreement on Agriculture concluded in connection with the Uruguay Round of multilateral trade negotiations are met, unless the import are unlikely to disturb the Community market, or where the effects would be disproportionate to the intended objective, whereas such additional import duties may in particular be imposed if import prices are below the trigger prices; Whereas detailed rules for the application of this system should therefore be laid down for the milk and milk products sectors and the trigger prices should be published; Whereas the import prices to be taken into consideration for charging an additional import duty should be checked on the basis of the representative prices for the product in question on the world market or on the Community import market for the product; whereas it should be laid down that the Member States are to transmit prices at the various marketing stages at regular intervals to enable the Commission to fix the representative prices and the corresponding additional duties; Whereas the importer has the possibility of opting for the additional duty to be calculated on a basis other than the representative price; whereas, however, in such case provision should be made for the lodging of a security equal to the additional duties which he would have paid if the calculation had been based on the representative prices; whereas the security should be released if proof is furnished within a specified time limit that the conditions have been met for disposal of the consignment in question; whereas in connection with a posteriori checks it should be specified that duties payable are subject to recovery in accordance with Article 220 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), whereas it is also equitable to lay down that, in connection with all checks, duties payable are subjet to interest; Whereas it emerges from the regular monitoring of the data on which the checking of import prices for milk and milk products is based that imports of certain products should be subjected to additional duties taking account of variations in prices according to origin; whereas the prices should therefore be published; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. The additional import duties referred to in Article 15 (1) of Regulation (EEC) No 804/68, hereinafter referred to as 'additional duties` shall apply to the products listed in the Annex hereto. 2. The trigger prices referred to in Article 15 (2) of Regulation (EEC) No 804/68 shall be those shown in the Annex hereto. 3. For the purposes of this Regulation, representative price shall mean the price established in accordance with Article 2. Article 2 1. The representative prices referred to in Article 15 (3) of Regulation (EEC) No 804/68 shall be established taking into account in particular - the prices charged on third country markets, - free-at-Community-frontier offer prices, - prices charged for imported products at the various stages of marketing in the Community. 2. Representative prices shall be fixed by the Commission. They shall remain in force until amended. 3. The additional duties applicable pursuant to Article 4 (3) shall be fixed at the same time as the representative prices. Article 3 Where the difference between the trigger price and the import price to be taken into consideration for establishing the additional duty in accordance with Article 4 (1) or (3) hereinafter referred to as the 'import price`. (a) does not exceed 10 % of the trigger price, the additional duty shall be zero; (b) is more than 10 % but not moer than 40 % of the trigger price, the additional duty shall be 30 % of the amount exceeding 10 %; (c) is more than 40 % but not more than 60 % of the trigger price, the additional duty shall be 50 % of the amount exceeding 40 %, plus the additional duty referred to in (b); (d) is more than 60 % than not more than 75 % of the trigger pice, the additional duty shall be 70 % of the amount exceeding 60 %, plus the additional duties referred to in (b) and (c); (e) is more than 75 % of the trigger price, the additional duty shall be 90 % of the amount exceeding 75 %, plus the additional duties referred to in (b), (c), and (d), in accordance with the table contained in the Annex hereto. Article 4 1. The importer may, on request, for the establishment of the additional duty, have the cif import price of the consignment in question applied, where this is more than the applicable representative price referred to in Article 2 (2). The application of the cif import price of the consignment in question for establishing the additional levy shall be conditional upon the interested party presenting to the competent authorities of the importing Member State at least the following documentary evidence: - the purchase contract or other equivalent proof, - the insurance contract, - the invoice, - the transport contract (where applicable), - the certificate of origin, - and, in the case of shipping, the bill of lading. 2. In the case referred to in paragraph 1, the importer must provide a security equal to the amounts of the additional duties he would have paid if they had been calculated on the basis of the representative price applicable to the product concerned. The importer shall have one month from the sale of the products in question, within a time limit of four months from the date of acceptance of the declaration of free circulation, to prove that the consignment has proceeded in accordance with such conditions as confirm the reality of the prices referred to in paragraph 1. Failure to observe one or other of the abovementioned time limits shall entail loss of the security provided. However, the four-month time limit may be extended by the competent authority by up to three months as the request of the importer, provided due justification is given. The security shall be released provided that the proof that the conditions of disposal have been met is furnished to the satisfaction of the customs authorities. If not, the security shall be forfeited by way of payment of the additional duties. If, on verification, the competent authorities find that the conditions of this Article have not been met, they shall recover the duties payable in accordance with Article 220 of Regulation (EEC) No 2913/92. In establishing the amount of duties to be recovered or remaining to be recovered, account shall be taken of a current interest from the date of entry of the goods into free circulation until the date of recovery. The rate of interest applied shall be that in force for recovery operations under national law. 3. In the absence of the request referred to in paragraph 1, the cif import price of the consignment in question to be taken into consideration for charging an additional levy shall be the representative price referred to in Article 2 (2). In such case the additional duty shall be calculated on the basis of the table contained in the Annex hereto. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>